t c summary opinion united_states tax_court millard d and marjorie c thomas petitioners v commissioner of internal revenue respondent docket nos 22366-04s 11333-05s filed date millard d and marjorie c thomas pro_se daniel n price for respondent wherry judge these consolidated cases arise from petitions for judicial review of notices of deficiency they were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed 1unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue for decision is whether disability pension benefits are excludable from petitioners’ gross_income pursuant to sec_105 for taxable_year sec_2002 and background some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition for docket no 22366-04s was filed petitioners resided in santa fe new mexico by the time the petition for docket no 11333-05s was filed petitioners resided in el paso texas petitioner millard thomas mr thomas was employed by stone container corp stone container and its predecessors from to in mr thomas applied for disability pension benefits from pace industry union-management pension fund piumpf these benefits were granted in mr thomas’s disability consists of lower back pain caused by degenerative disk disease and leg pain caused by chronic varicose veins his leg disability was apparently the result of a work-related injury 2some exhibits refer to the paper industry union-management pension fund rather than to pace pace is an acronym for paper allied industries chemical and energy workers’ union international and the two titles apparently refer to one and the same pension_plan or pension fund that became a chronic condition photographs provided by petitioners confirm that mr thomas’s injured leg is severely disfigured pace industry union-management pension_plan piumpp article iv sec_11 eligibility for disability pension provides a eligibility a participant shall be entitled to retire on a disability pension if he meets all of the following conditions i he becomes totally and permanently disabled as defined in section b below while working in covered employment and ii for program a b and c covered employees he has accumulated at least years of pension credit with at least quarters of future service_credit at the time the total and permanent disability commences iii for program d e and f covered employees he has accumulated at least years of pension credit with at least quarters of future service_credit at the time the total and permanent disability commences mr thomas was a program a covered_employee piumpp article iv sec_12 amount and commencement of disability benefit provides 3piumpp sec b provides in pertinent part definition of total and permanent disability a participant shall be deemed totally and permanently disabled if on the basis of medical evidence satisfactory to the trustees he is found to be totally and permanently unable as a result of bodily injury or disease to perform work in a position within the collective bargaining unit of the employer with which he was last employed and to which he is contractually entitled a amount the monthly amount of the disability pension shall be the amount of regular pension to which the participant would be entitled if he had attained his normal_retirement_age at the time his disability pensions starts based on - i the number of full and fractional years of pension credit accrued by him on the last day for which the employer was obligated to make contributions to the fund on behalf of such participant and ii the benefit level in effect on the last day for which the employer was obligated to make contributions to the fund on behalf of such participant a document entitled piumpf - calculations dated date provided that mr thomas was almost years old when he retired and that he worked for stone container and its predecessors for dollar_figure years the document shows an age reduction of on years months according to the document mr thomas’s benefit level was dollar_figure under plan type ‘a’ the document estimates mr thomas’s disability pension benefits to total dollar_figure per month 4the piumpf summary_plan_description section x further provides under the heading financial information that the contributions to the plan are made by the employers in accordance with their collective bargaining agreements with the pace international union afl-cio and other unions and are reflected in the fund’s standard form of participation agreements the record does not reflect that mr thomas paid premiums for the disability pension_plan or that premiums_paid by stone container were includable in mr thomas’s gross_income accordingly mr thomas’s disability pension benefits are not excludable from gross_income pursuant to sec_72 or sec_104 see sec_72 sec_1_72-15 income_tax regs mr thomas’s notice of pension award dated date provided that mr thomas was entitled to a monthly benefit level of dollar_figure and was awarded a monthly disability pension of dollar_figure retroactive to date which was the effective date petitioners have never included mr thomas’s disability pension in their gross_income in respondent examined mr thomas’s federal_income_tax return and accepted his position that his disability pension benefits were nontaxable in both and mr thomas received dollar_figure in disability pension benefits which respondent now contends are includable in petitioners’ gross_income 5in megibow v commissioner tcmemo_2004_41 affd 161_fedappx_98 2d cir this court observed from a legal standpoint income taxes are levied on an annual basis such that each year represents a new liability and a separate cause of action 333_us_591 fla peach corp v commissioner t c given this principle collateral_estoppel would not operate to establish entitlement to deductions in one year based merely on an allowance of similar deductions in a different year or years see barmes v commissioner tcmemo_2001_155 rejecting attempts to apply collateral_estoppel to depreciation_deductions based on a prior litigated tax_year affd aftr 2d ustc par big_number 7th cir see also 519_f2d_1280 10th cir rejecting an attempt to apply collateral_estoppel even though the exact issue was raised in a prior tax_court proceeding but because the commissioner abandoned the issue during the litigation no judicial determination or findings were made affg 60_tc_368 respondent issued a notice_of_deficiency on date for the taxable_year and on date for the taxable_year showing deficiencies of dollar_figure and dollar_figure respectively in response to each notice_of_deficiency petitioners filed a petition with this court in a timely manner these cases were consolidated for trial and briefing and a trial was held on date in el paso texas discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 here the parties agree on the facts the sole issue for decision is a legal issue and therefore sec_7491 does not affect the result in these cases sec_61 defines gross_income as all income from whatever source derived including pensions unless otherwise provided sec_105 provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent that such amounts are attributable to employer contributions that were not includable in the employee’s gross_income or were paid_by the employer sec_105 provides an exception to the general_rule in sec_105 gross_income does not include amounts referred to in subsection a to the extent such amounts -- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent as defined in sec_152 and are computed with reference to the nature of the injury without regard to the period the employee is absent from work in order to qualify for the sec_105 exception the payments to mr thomas must satisfy both of these requirements the court finds that the payments to mr thomas fail sec_105 therefore the court need not and does not decide whether the payments to mr thomas satisfy sec_105 sec_105 itself has two requirements that must be satisfied the payments to the taxpayer must be computed with reference to the nature of the injury and the payments must be computed without regard to the period the taxpayer is absent from work see 72_tc_715 payments from a disability plan do not qualify for the sec_105 exclusion if the payments are the same regardless of the nature and severity of the particular injuries causing the disability hayden v commissioner tcmemo_2003_184 citing hines v commissioner supra affd 127_fedappx_975 9th cir the court must conclude that the payments to mr thomas fail the first requirement of sec_105 because mr thomas’s disability pension benefits were calculated based on his age and years of employment with stone container and were unaffected by the nature and severity of his disability piumpp disability pension benefits are available only to employees that meet a minimum term of employment the piumpp clearly provides that the amount of disability pension benefits an employee is entitled to receive is based on the employee’s years of employment mr thomas’s notice of pension award and calculations of his benefits show that his dollar_figure monthly payments were based on his age at the time of his disability and his dollar_figure years of employment although mr thomas’s disability triggered his entitlement to receive disability pension benefits the amount of his monthly benefits was determined by his age and duration of employment not by the nature and severity of his disability the evidence at trial clearly shows that petitioners have admirably worked very hard under difficult circumstances to support themselves and their family and to pay their taxes on limited income due to mr thomas’s disability however given the clear language of the applicable statutes the court concludes that mr thomas’s disability pension benefits are taxable accordingly the court sustains the deficiencies determined by respondent for the and taxable years in their brief petitioners argued that if they were ultimately found liable for the deficiencies then interest should be abated because respondent previously agreed with them at the time of the audit that mr thomas’s disability pension benefits were nontaxable pursuant to sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income_tax abatement may be granted to the extent that any_tax deficiency or delay in payment is attributable to unreasonable erroneous or dilatory performance of a ministerial or managerial act by an officer_or_employee of the irs acting in his or her official capacity this court lacks jurisdiction over petitioners’ abatement request generally a taxpayer must first file with the commissioner form_843 claim_for_refund and request for abatement see sec_301_6404-1 proced admin regs if the taxpayer’s request for abatement of interest is denied then the taxpayer may petition this court to review the secretary’s exercise of his discretion whether or not to abate interest see sec_6404 the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered for respondent
